Citation Nr: 0704786	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  99-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for excision of an ischiorectal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In April 2001, the case was remanded to the RO for additional 
development.  Following the requested development, the RO 
continued its previous denial of the claimed benefit.  The 
Board denied the claim in December 2002.  However, that 
decision was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in June 2005.  The Board remanded 
the case to the RO in order to comply with the Court's June 
2005 order, and the case has now been returned to the Board 
for final appellate consideration.

A hearing was held before a Board member in June 2000.  That 
Board member is no longer employed by the Board.  The veteran 
was offered but in December 2005 declined an opportunity to 
be heard by another Board member.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for excision of an ischiorectal fistula 
was received in January 1998.

3.  The veteran was hospitalized at a VA medical center from 
June 16 to 26, 1981, for incision and drainage of bilateral 
perirectal abscesses, which was accomplished the day 
following admission.

4.  The veteran was readmitted to the VA medical center on 
August 3, 1981, and underwent a fistulectomy and unroofing of 
bilateral fistulous tracts for fistula in ano on August 17, 
1981.

5.  The veteran developed fecal incontinence as a direct 
consequence of the severing of the external sphincter during 
the VA rectal surgeries in 1981.

6.  It is not shown that the additional disability acquired 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, or that the event was not reasonably foreseeable.


CONCLUSION OF LAW

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for excision of an ischiorectal fistula are not 
warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1151 Claim

As pertinent to this appeal, the veteran is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected if the 
qualifying additional disability was not the result of his 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of title 38, and the 
proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or


(B) an event not reasonably foreseeable.

The record shows that the veteran was hospitalized at a VA 
medical center from June 16 to 26, 1981, for incision and 
drainage of bilateral perirectal abscesses, which was 
accomplished the day following admission.  He was readmitted 
to the VA medical center on August 3, 1981, and underwent a 
fistulectomy and unroofing of bilateral fistulous tracts for 
fistula in ano on August 17, 1981.  The wound was noted to be 
healing well and the veteran was noted to have a normal 
sphincter tone when he was discharged from the hospital on 
September 1, 1981.

In December 1981, however, the veteran underwent a 
hemorrhoidectomy at the same VA medical center.  It was noted 
that he was status post fistulotomy in the posterior midline 
for two radically arranged fistulous tracts.  The operation 
report shows that the internal sphincter was felt to be 
intact but that the external sphincter was divided "and was 
quite lapsed."  The report states that the external sphincter 
was compromised from the previous rectal surgeries.  
Postoperative prolapsing hemorrhoids were removed.  The 
referral of tissue for pathological analysis contained a 
comment that the veteran's hemorrhoids had been refractory to 
medical treatment. 

The veteran advised a private colorectal surgeon in October 
1997 that he had had fecal soiling in 1981.  The private 
surgeon noted that the veteran was found to have a horseshoe 
fistula that was debrided and that a posterior midline 
fistulotomy with division of the sphincter was performed by 
VA.  Several months later, he underwent a hemorrhoidectomy.  
He underwent rubber band ligations in 1993 and 1994.  He 
stated, however, that he had continued to drain ever since 
the fistulotomy.  He indicated in October 1997 that, on 
average, he had about two incontinent episodes a day and wore 
a pad at all times.  The diagnostic impression following 
examination was that the veteran had fecal incontinence 
secondary to sphincter trauma from a fistulotomy.

The VA examiner in August 1998 noted that the veteran 
underwent a private reconstructive procedure for his fecal 
incontinence in November 1997, which helped, but he continued 
to complain of fecal incontinence when examined by VA.  The 
VA examiner concurred with the private surgeon that the 
veteran's symptoms began with the perirectal abscess and 
fistulotomy in 1981.

Thus, it is undisputed in this case that the veteran has 
additional disability as a consequence of VA surgical 
treatment in 1981.  However, it remains to be determined 
whether he has a "qualifying" additional disability as 
defined by law, i.e., whether his additional disability was 
proximately due to (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment; or (b) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

The record demonstrates that the severing of the external 
sphincter and the resulting fecal incontinence were 
reasonably foreseeable consequences of the surgery performed 
for the fistulous tracts.  The VA examiners in August 1998, 
April 1999, and May 2001 consistently held that these 
results, though unfortunate, were known possible 
complications of the surgery and did not constitute 
negligence.  Indeed, the physicians who have reviewed the 
history seem to suggest, but do not conclusively establish, 
that the severing of the external sphincter was intentional 
despite the known consequences.  The private surgeon in 
October 1997 stated that in 1981, VA performed "a posterior 
midline fistulotomy with division of the sphincter," thus 
suggesting that the severing of the sphincter was part and 
parcel of the surgical procedure, given the veteran's 
particular disability picture at the time of the surgery.  
The VA examiners in May 2001 said that the sphincter was very 
close to the area that needed to be cut, "and in order to 
take care of his original problem successfully, this could 
well have been cut to best handle his original problem."

Although the examiners in May 2001 also suggested that the 
severing of the sphincter could have been inadvertent, they 
noted that the veteran had an abscess and that "abscesses 
need to be cut open and drained completely."  Thus, according 
to the examiners, the severing of the sphincter was a 
foreseeable consequence of the surgery.  From the reasoning 
of the VA examiners, it appears that the severing of the 
external sphincter was not attributable to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part because it was the 
consequence of a greater treatment imperative, i.e., to treat 
the fistulous tracts.  In these circumstances, the Board 
concludes that compensation benefits are not payable to the 
veteran under the provisions of 38 U.S.C.A. § 1151.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).

In so deciding, the Board has considered the medical text 
submitted by the veteran, as well as the testimony and 
statements of the veteran and his spouse.  The Board notes 
that the medical text is from 1980 and addresses general 
surgical techniques.  The Board gives far greater weight to 
the opinion of the VA examiners who reviewed the file and 
entered their opinions based on the specific facts of this 
specific case.  Cf. Wilson v. Derwinski, 2 Vet. App. 16, 20-
21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into account 
the records of prior medical treatment so that the opinion is 
a fully informed one); Corry v. Derwinski, 3 Vet. App. 231, 
234 (1992) (Board has a plausible basis to reject a 
physician's "conjecture" that a disability was acquired as a 
result of service where relevant treatment reports dating 
back a number of years were not mentioned by the physician 
rendering the opinion).

The Board has also considered the veteran's June 1999 
contention that his symptoms in 1981 indicated a full-blown 
rectal abscess and that immediate surgery should have been 
performed.  However, the actual additional disability 
involves the severing of the external sphincter with 
resultant fecal incontinence due in part to the location of 
the fistulous tracts.  It is wholly speculative to conclude 
that exactly the same additional disability would not have 
resulted had the surgery been done immediately.  VA 
compensation benefits may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  While it is perhaps possible that earlier 
surgical intervention would not have resulted in additional 
disability, mere possibility is not enough for a grant of 
benefits.  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).

It is similarly speculative to conclude that a two-step 
surgical procedure would have avoided the incontinence.  
Moreover, it is unclear from the record that the severing of 
the sphincter was not intentional due to the need to 
completely drain the abscesses.  In any case, it was a known 
possible complication of the surgical procedure.

Finally, the veteran maintains in January 1999 that when he 
presented himself to VA on October 21, 1981, with a complaint 
of incontinence from the unhealed incision, admission for 
reconstruction was delayed six weeks.  It is asserted that VA 
was careless in not repairing the sphincter at the time it 
was severed and that follow-up care was negligent, thereby 
causing further complications.  Again, however, it is 
entirely speculative to conclude that either of these 
assertions is true.  There is no evidence to conclude that 
even if reconstruction was delayed and even if complications 
were not immediately treated, the additional disability 
incurred was any more severe than it would have been 
otherwise.  The additional disability incurred was the known 
complications of the surgery which was performed.

The Court's June 2005 order indicates that failure to obtain 
consent can constitute negligence.  The evidence does not 
show, however, that the veteran failed to give his consent 
for treatment.  Moreover, even if he had not given his 
consent, and even though failure to obtain his consent can 
constitute negligence, there is no showing that there is any 
disability proximately due to any failure to obtain his 
informed consent.  



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification.  

Following the Board's April 2001 remand, the veteran was 
supplied notice letters in March 2002, March 2006, and July 
2006 that fully complied with the notice requirements of the 
statutes, regulation, and case law.  The Board also notes 
that the supplemental statements of the case furnished in 
July 2002 and September 2006 contained the regulations 
implementing the VCAA, including 38 C.F.R. § 3.159(b)(1) 
pertaining to the duty to notify the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that adequate notice was not sent to 
the veteran until after the October 1998 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the current 
section 5103(a) notice requirement was enacted in November 
2000.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided before the 
last supplemental statement of the case, which was in 
September 2006.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
private medical records, statements from the veteran and his 
spouse, medical text which the veteran submitted concerning 
surgical treatment of anorectal abscesses, and VA examination 
reports which contain medical opinions needed.  VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  

The surgical procedures that form the basis for this claim 
were all performed at the VA Medical Center in Northport, New 
York, and those hospital summaries are of record.  That VA 
facility advised the RO in June 1998 that the veteran's 
medical records had been transferred to the Bay Pines, 
Florida, VA Medical Center in August 1993.  Private treatment 
records submitted by the veteran have been associated with 
the claims file.  The veteran has not identified additional 
sources that could furnish evidence relevant to the issue 
before the Board, and the Board is aware of none.  In 
statements received in March 2002 and August 2006, the 
veteran said that he had no new information to submit in 
support of his claim.

In a letter dated March 30, 1998, the RO notified the veteran 
that he needed to provide releases for certain private 
records, upon receipt of which the RO would request his 
records.  He was also told that the RO had requested his 
treatment records from Northport VA.  On notice from the 
veteran that his current treatment was at Bay Pines, the RO 
called the veteran and advised him that it had requested his 
records from Bay Pines.  The veteran was advised in June 1998 
that his private records had been requested, but that he 
could present the records himself if he wished.  

The Court's June 2005 order to obtain consent forms or an 
explanation as to why they can not be obtained has been 
satisfied.  In 2006, the Bay Pines, Florida VA Medical Center 
indicated that it does not have the consent forms, and the 
Northport, New York VA Medical Center indicated that it does 
not have them either and that it had it sent all of its 
records to the Bay Pines VA Medical Center in 1983.  VA has 
satisfied its assistance duties.  For the reasons set forth 
above, and given the facts of this case, no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the claimant.


ORDER

Compensation under 38 U.S.C.A. § 1151 for excision of an 
ischiorectal fistula is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


